Slip Op. 19-
                 UNITED STATES COURT OF INTERNATIONAL TRADE

  MIDWEST FASTENER CORP.,

                     Plaintiff,

           v.

  UNITED STATES,                                      Before: Gary S. Katzmann, Judge
                                                      Court No. 17-00131
                     Defendant,

           and

  MID CONTINENT STEEL & WIRE, INC.,

                   Defendant-Intervenor.

                                           OPINION

 [United States Department of Commerce’s Final Results of Redetermination pursuant to Court
 Remand are sustained.]
                                                                   Dated:___________________
                                                                          +VOF 

 Robert K. Williams, Mark R. Ludwikowski, and Lara A. Austrins, Clark Hill PLC, of Chicago,
 IL, for plaintiff.
 Sosun Bae, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S. Department of
 Justice, of Washington, DC, for defendant. With him on the brief were Joseph H. Hunt, Acting
 Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M. McCarthy, Assistant
 Director. Of counsel on the brief was David W. Campbell, Attorney, Office of the Chief Counsel
 for Trade Enforcement and Compliance, U.S. Department of Commerce, of Washington, DC.

 Adam H. Gordon, and Ping, Gong, The Bristol Group PLLC, of Washington, DC, for defendant-
 intervenor.

       Katzmann, Judge: The court returns to the question of whether plaintiff Midwest Fastener

Corp. (“Midwest’s”) zinc and nylon anchor products are nails. Before the court now is the United

States Department of Commerce’s (“Commerce”) Final Results of Redetermination Pursuant to

Court Remand (Dep’t Commerce Dec. 21, 2018) (“Remand Results”), ECF No. 50, which the
Court No. 17-00131                                                                             Page 2

court ordered in Midwest Fastener Corp. v. United States, 42 CIT __, 335 F. Supp. 3d 1355 (2018).

Under protest, Commerce found that Midwest’s zinc and nylon anchors were outside the scope of

Certain Steel Nails from the Socialist Republic of Vietnam: Countervailing Duty Order, 80 Fed.

Reg. 41,006 (July 14, 2015) and Certain Steel Nails from the Republic of Korea, Malaysia, the

Sultanate of Oman, Taiwan, and the Socialist Republic of Vietnam: Antidumping Duty Orders, 80

Fed. Reg. 39,994 (July 13, 2015) (collectively the “Orders”). Midwest requests that the court

sustain the Remand Results and reiterate the bases of its original remand order. Pl.’s Comments

on the Dep’t of Commerce’s Final Results of Redetermination Pursuant to Court Remand (“Pl.’s

Br.”), Jan. 24, 2019, ECF No. 54. Defendant-Intervenor Mid Continent Steel & Wire, Inc. (“Mid

Continent”) requests that the court reconsider its previous decision and remand order. Def.-Inter.’s

Comments on Remand Redetermination (“Def-Inter.’s Br.”), Jan. 22, 2019, ECF No. 51. The

court sustains Commerce’s Remand Results.

                                         BACKGROUND

       The relevant legal and factual background of the proceedings involving Midwest has been

set forth in greater detail in Midwest, 335 F. Supp. 3d at 1359–62. Information pertinent to the

instant case is set forth below.

       On May 17, 2017, Commerce determined that Midwest’s zinc and nylon anchors fell within

the scope of antidumping and countervailing duty orders covering steels nails from Vietnam.

Antidumping and Countervailing Duty Orders on Certain Steel Nails from the Socialist Republic

of Vietnam: Final Scope Ruling on Midwest Fastener, Corp.’s Zinc and Nylon Anchors (Dep’t

Commerce May 17, 2017), P.R. 17 (“Final Scope Ruling”). Midwest appealed the Final Scope

Ruling to this court, arguing that its anchors are not steel nails and, thus, could not fall within the

scope of the orders. In Midwest, 335 F. Supp. 3d at 1362–64, the court held that the plain language
Court No. 17-00131                                                                         Page 3

of the Orders excluded Midwest’s zinc and nylon anchors, and remanded to Commerce for

redetermination consistent with its opinion. On November 29, 2018, Commerce issued a Draft

Remand Redetermination in which it found, pursuant to the court’s remand order, that Midwest’s

anchors are outside the scope of the Orders. See Remand Results at 2. Midwest and Mid Continent

submitted timely comments in response, see id., and Commerce issued its Remand Results on

December 21, 2018, see generally id. Under respectful protest, Commerce again found that

Midwest’s zinc anchors fell outside the scope of the Orders. Id. at 2, 5–7. Midwest and Mid

Continent submitted their comments on the Remand Results on January 24, 2019, and January 22,

2019, respectively. Pl.’s Br.; Def.-Inter.’s Br. Defendant the United States submitted its response

to these comments on February 7, 2019. Def.’s Resp. to the Parties’ Comments on the Dep’t of

Commerce’s Final Results of Redetermination (“Def.’s Resp.”), ECF No. 58.

                                         DISCUSSION

       Commerce’s Remand Results are consistent with the court’s remand order and previous

opinion. However, Mid Continent urges the court to reconsider its previous decision, and

expresses concerns about the court’s use of dictionaries in interpreting the plain language of the

scope, whether the court “judicially voided” scope language stating that “steel nails may . . . be

constructed of two or more pieces,” and whether the court’s decision is consistent with the Federal

Circuit’s opinion in Meridian Prods., LLC v. United States, 890 F.3d 1272 (Fed. Cir. 2018). Def.-

Inter.’s Br. at 2–6. These asserted concerns are not meritorious. The court based its determination

in Midwest, 355 F. Supp. 3d at 1362–64, not only on dictionary definitions of nails, see NEC Corp.

v. Dep’t Commerce, 23 CIT 727, 731, 74 F. Supp. 2d 1302, 1307 (1999), but also upon close

consideration of all of the scope language in the Orders -- including the phrase “of two or more

pieces” -- and record evidence, including evidence of trade usage, see ArcelorMittal Stainless
Court No. 17-00131                                                                       Page 4

Belg. N.V. v. United States, 694 F.3d 82, 87 (Fed. Cir. 2012). 1 Midwest’s zinc and nylon anchors

are simply not nails “constructed of two or more pieces” because, as discussed in Midwest,
335 F. Supp. 3d at 1363, they do not function like nails and because record evidence demonstrates

that anchors like Midwest’s are considered a separate type of product from nails by the relevant

industry. The court reiterates that Meridian Prods., 890 F.3d 1272, does not undermine this

analysis or determination. See Midwest, 335 F. Supp. 3d at 1364 n.4.

                                        CONCLUSION

         Commerce’s Remand Results are sustained.

SO ORDERED.

                                                           /s/ Gary S. Katzmann
                                                           Gary S. Katzmann, Judge

    Dated: +VOF 
          New York, New York




1
 Commerce acknowledges that the court’s decision was not “based solely on the common
dictionary definition of a nail.” See Def.’s Resp. at 6.